FILED
                            NOT FOR PUBLICATION                             MAY 20 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


PHU LUC NAY,                                     No. 14-55701

               Petitioner - Appellant,           D.C. No. 2:13-cv-00195-RGK-R

 v.
                                                 MEMORANDUM*
JEH JOHNSON, Secretary of Homeland
Security; et al.,

               Respondents - Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                    R. Gary Klausner, District Judge, Presiding.

                             Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      Phu Luc Nay appeals pro se from the district court’s order denying his

motion for relief from judgment under Federal Rule of Civil Procedure 60(b)(2).

We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion for relief from judgement. Casey v. Albertson’s

Inc., 362 F.3d 1254, 1257 (9th Cir. 2004). We affirm.

      The district court did not abuse its discretion in denying Nay’s motion for

relief from judgment where Nay did not show that the evidence he sought to

introduce was new evidence that could not have been discovered through due

diligence within 28 days of the judgment. See Fed. R. Civ. P. 60(b)(2); Fed. R.

Civ. P. 59(b); Feature Realty, Inc., v. City of Spokane, 331 F.3d 1082, 1093 (9th

Cir. 2003) (setting forth the three part test for relief from judgment under Rule

60(b)(2)).

      In light of this disposition, we do not reach Nay’s contention that the district

court abused its discretion in determining that the purported new evidence would

not have changed its prior decision. See Matus-Leva v. United States, 287 F.3d
758, 760 (9th Cir. 2002) (where the requirements for relief are conjunctive, failure

to meet any one of them is fatal).

      AFFIRMED.




                                          2                                     14-55701